[Cite as State v. Bunch, 2014-Ohio-4921.]
                            STATE OF OHIO, MAHONING COUNTY

                                  IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT

STATE OF OHIO,                                )
                                              )   CASE NO. 14 MA 141
        PLAINTIFF-APPELLEE,                   )
                                              )
        - VS -                                )      OPINION
                                              )        AND
CHAZ BUNCH,                                   )   JUDGMENT ENTRY
                                              )
        DEFENDANT-APPELLANT.                  )


CHARACTER OF PROCEEDINGS:                         Direct Appeal from Common Pleas
                                                  Case No. 01 CR 1024.


JUDGMENT:                                         Appeal dismissed for lack of a
                                                  final appealable order.


APPEARANCES:
For Plaintiff-Appellee:                           Attorney Paul J. Gains
                                                  Prosecuting Attorney
                                                  Attorney Ralph Rivera
                                                  Asst. Prosecuting Attorney
                                                  21 West Boardman Street, 6th Floor
                                                  Youngstown, OH 44503

For Defendant-Appellant:                          Attorney Donald R. Caster
                                                  Ohio Innocence Project
                                                  University of Cincinnati
                                                  College of Law
                                                  P.O. Box 210040
                                                  Cincinnati, OH 45221-0040

JUDGES:
Hon. Gene Donofrio
Hon. Cheryl L. Waite
Hon. Mary DeGenaro

                                                  Dated: October 31, 2014
[Cite as State v. Bunch, 2014-Ohio-4921.]


PER CURIAM.
        {¶1} Chaz Bunch, appellant herein, is appealing a September 10, 2014 judgment
entry which recites in pertinent part:

        On this 3rd day of September, 2014, Defendant's Pro-se "Application for
        DNA Testing" is overruled.


        {¶2} The trial court offered no reasons in support of its decision to deny DNA
testing.
        {¶3} Appellant, a juvenile at the time of multiple commission of felonies, had a
prior appeal before this Court wherein a resentencing was ordered with a maximum
imposition of sentence not to exceed 89 years imprisonment. (State v. Bunch, 2005-
Ohio-3309 (7th Dist.), reduced from a total of 115 years in the original sentence.) The 89
year sentence was later upheld in State v. Bunch, 2007-Ohio-7211 (7th Dist.)
        {¶4} Ohio Revised Code 2953.73(D), regarding applications for DNA testing in
postconviction proceedings contains a clear mandate that

            Upon making its determination, the court shall enter a judgment and
        order that either accepts or rejects the application and that includes within
        the judgment and order the reasons for the acceptance or rejection as
        applied to the criteria and procedures set forth in sections 2953.71 to
        2953.81 of the Revised Code.

        {¶5} Our sister appellate districts have dismissed appeals for lack of a final order
when there has been a summary and unexplained dismissal of applications for DNA
testing. State v. Hickman, 2005-Ohio-472 (9th Dist.) (the entry was insufficient to apprise
appellant of the reasons for dismissal or enable this Court to properly determine merit to
the appeal); State v. Thomas, 2005-Ohio-6823 (1st Dist.) (the entry by the trial court did
not conform with the statute's mandate that it include the reasons for the rejection); State
                                                                                     -2-


v. Newell, 2005-Ohio-2853 (8th Dist.) (no final order when the judgment entry fails to set
forth any reasons for denying appellant's application).
       {¶6} The order appealed here does not express that testing would not be
"outcome determinative", which would allow for remand for further explanation. State v.
Smith, 2007-Ohio-2369 (8th Dist.).
       {¶7} Accordingly, this appeal is dismissed for lack of a final order.
       {¶8} Costs taxed against appellant.
       {¶9} Copies to counsel of record and Judge R. Scott Krichbaum. (Common
Pleas Case No. 01 CR 1024).


Donofrio, J.
Waite, J.
DeGenaro, P.J.